United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2634
                                  ___________

Claryce D. Graham,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Rosemount, Inc.; HealthPartners, Inc.; *
HealthPartners Administrators, Inc.;    *
Choice Plus, a Self-Insured Employee *         [UNPUBLISHED]
Benefits Plan,                          *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: June 15, 2000
                                Filed: July 12, 2000

                                  ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Claryce Graham brought suit against Rosemount, Inc.; HealthPartners, Inc.;
HealthPartners Administrators; and ChoicePlus alleging violations of the Americans
with Disabilities Act (ADA), the Age Discrimination in Employment Act (ADEA),
Title VII, the Employee Retirement Income Security Act (ERISA), the Minnesota
Human Rights Act, and breach of fiduciary duty. The district court1 granted summary
judgment to all the defendants on all causes of action. Graham appeals the district
court's grant of summary judgment as to her ADA, ADEA, and ERISA claims. After
carefully reviewing the record and the parties' briefs, we affirm the judgment for the
reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-